Citation Nr: 0323391	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
musculoskeletal disorder.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected  shell fragment wound scar on 
the left buttock.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected shell fragment wound scar on the 
left thigh.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected  shell fragment wound scar on 
the left lower leg.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.

In a December 1969 decision, the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO) 
granted the veteran's claim of entitlement to service 
connection for shell fragment wounds of the left buttock, 
left thigh and left lower leg.  Noncompensable disability 
ratings were assigned.
  
In a December 1989 decision, the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection for psoriasis and arthritis.  That 
decision arose from the veteran's claim that his service-
connected shell fragment wounds resulted in the development 
of psoriasis, which lead to a joint disease affecting 
multiple joints.  According to the medical evidence then of 
record, the joint disease was variously diagnosed as 
osteoarthritis, psoriatic arthritis, rheumatoid arthritis, 
and ankylosing spondylitis.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2002).  

In May 2001 the veteran again claimed entitlement to service 
connection for arthritis, ankylosing spondylitis, and 
psoriatic arthritis.  In a May 2002 rating decision the RO 
denied service connection for psoriatic arthritis and 
ankylosing spondylitis, without addressing the issue of 
whether new and material evidence had been submitted to 
reopen the claim that was denied by the Board in December 
1989.  The veteran perfected an appeal of the May 2002 
decision.

If service connection for a disability has been previously 
denied, the Board does not have jurisdiction to consider the 
substantive merits of a claim for service connection for the 
same disorder in the absence of a finding by the Board that 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In the 
December 1989 decision the Board did not expressly refer to 
the diagnoses of psoriatic arthritis or ankylosing 
spondylitis, but denied service connection for the more 
generic term of "arthritis."  The medical evidence then of 
record, however, indicated that the veteran's "arthritis" 
included psoriatic arthritis and ankylosing spondylitis.  The 
Board finds, therefore, that the denial of service connection 
for "arthritis" in December 1989 included those disorders, 
and that the veteran's May 2001 claim for service connection 
for psoriatic arthritis and ankylosing spondylitis does not 
constitute a new claim.  Cf. Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) [a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be the same claim when it has not 
been previously considered].  New and material evidence is 
required, therefore, in order for the Board to consider the 
substantive merits of the claim for service connection for 
psoriatic arthritis and ankylosing spondylitis, and the issue 
has been so phrased on the first page of this decision.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with that authority, the Board obtained 
additional evidence in support of the veteran's claim for 
compensable ratings for his shell fragment wound scars.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated those 
regulations, to the extent that they allowed the Board to 
consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  For this reason the veteran's 
appeal is being remanded to cure any procedural defect 
related to the Board's development of evidence that has not 
yet been considered by the RO.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).
To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following development:

After undertaking any additional 
development found to be appropriate, VBA 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


